DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Claim Interpretation
Claims 15-20 have been analyzed under 35 U.S.C. 101 and are patent eligible. Paragraph 52 of the specifications disclose “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, the computer-readable storage medium in claims 15-20 are not to be construed as being transitory signals per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladhak et al (US Patent 10176802 B1).
Regarding claim 1, Ladhak discloses a method of semantic parsing, the method comprising: 
receiving an input comprising a plurality of words (col 4 lines 65-67 a device 110 receives an audio input 11 corresponding to a spoken utterance from the user 10);
generating a structured representation of the plurality of words (col 5 lines 1-20 The server 120 performs the first pass of the ASR processing on the audio data 111 to obtain a lattice, as shown in block 132. The lattice is converted to a form (e.g., matrix) recognizable by the recurrent neural network (RNN), as shown in block 134. A matrix may include a combination of vectors); 
encoding the structured representation into a latent embedding space (col 16 lines 25-57 To process the portion lattice portion 902 using an RNN encoder, the lattice portion 902 (and the accompanying data associated with the lattice and with the arcs and nodes of the lattice) is converted to a form (e.g., the matrix form) that can then be processed by the encoder (e.g., an RNN) to encode the lattice as a vector representation); and 
decoding the encoded structured representation from the latent embedding space into a logical representation of the plurality of words (col 19 lines 44-67 the updated vector representation of the lattice portion 902 may be decoded to generate a rescored ASR lattice portion 902 from which a 1-best ASR hypothesis can be directly generated or used to select the best hypothesis from the original lattice portion 902).

Regarding claim 8 (drawn to a system):               


Regarding claim 15 (drawn to a CRM):                  
The proposed rejection of Ladhak, explained in the rejection of explained in the rejection of method claim 1, anticipates the steps of the computer readable medium of claim 15 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 15. See Ladhak col 27 lines 24-40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladhak as applied to claims 1, 8 and 15 above, and further in view of Qi et al (US 20110270604).
Regarding claim 2, Ladhak discloses the method of claim 1, but fails to specifically teach wherein generating the structured representation comprises: generating a graph including semantic information and syntactic information of the plurality of words. 
(¶19 & ¶60 In one method, each sentence is represented as a graph with words as graph vertices and syntactic dependencies between words as corresponding edges. Consequently the dependency graph representation provides a powerful structure to encode grammatical patterns between words. To encode semantic patterns beyond syntax, SCGK applies three semi-supervised steps to groups similar elements inside text sentences.; provides a unified model to combine text semantic patterns, sentence syntactic structures, and local relational substructures together).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein generating the structured representation comprises: generating a graph including semantic information and syntactic information of the plurality of words from Qi into the method as disclosed by Ladhak. The motivation for doing this is to improve relation extraction in text.

Regarding claim 3, the combination of Ladhak and Qi discloses the method of claim 2, wherein generating the graph comprises: determining a word sequence of the plurality of words (Qi ¶30-32 a dependency graph representation for the sentence "CD5 is coupled to the protein-syrosine kinase p56lck); and determining at least one of a dependency parse tree, constituency parse tree, and an abstract meaning representation graph that is referenced to the word sequence (Qi ¶26-28 e.g. dependency parsing graph; ¶30-32 In FIG. 3, a dependency graph representation for the sentence "CD5 is coupled to the protein-syrosine kinase p56lck.".). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein generating the graph comprises: determining a word sequence of the plurality of words and determining at least one of a 

Regarding claim 4, the combination of Ladhak and Qi discloses the method of claim 2, wherein encoding the structured representation comprises: generating node embeddings for a plurality of nodes of the graph (Qi ¶46 a single path (Equation 5) consists of only word nodes and dependency edges, a straightforward way to decompose is to split it into words and dependencies); and generating a graph embedding from the node embedding (Qi ¶23 graph representation for describing the relational patterns in natural text sentences where graph nodes representing words and graph edges representing grammatical dependency between words; ¶66-68 word embedding operation that maps each word in an input sentence to a vector of real values (with dimension) by learning from a large unlabeled corpus). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein encoding the structured representation comprises: generating node embeddings for a plurality of nodes of the graph; and generating a graph embedding from the node embedding from Qi into the method as disclosed by Ladhak. The motivation for doing this is to improve relation extraction in text.

Regarding claims 9-11 (drawn to a system):               
The proposed combination of Ladhak and Qi, explained in the rejection of method claims 2-4, renders obvious the steps of the system of claims 9-11 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 2-4 are equally applicable to claims 9-11.

Regarding claims 16-18 (drawn to a CRM):                  
The proposed combination of Ladhak and Qi, explained in the rejection of method claims 2-4 renders obvious the steps of the computer readable medium of claims 16-18 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 2-4 are equally applicable to claims 16-18. See Ladhak col 27 lines 24-40.

Claims 5-6, 12-13, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ladhak and Qi as applied to claim 4, 11 and 18 above, and further in view of Huang et al (US 20200410337).
Regarding claim 5, the combination of Ladhak and Qi discloses the method of claim 4, but fails to teach wherein generating the graph embedding comprises one of: performing a max-pooling operation on the node embeddings; and performing an attention-based aggregation on the node embeddings. 
Huang teaches wherein generating the graph embedding comprises one of: performing a max-pooling operation on the node embeddings (¶60 & ¶71 e.g. max pooling); and performing an attention-based aggregation on the node embeddings (¶151 e.g. self -attention aggregates).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein generating the graph embedding comprises one of: performing a max-pooling operation on the node embeddings; and performing an attention-based aggregation on the node embeddings from Huang into the method as disclosed by the combination of Ladhak and Qi. The motivation for doing this is to improve the creating of representation of words.


Huang teaches wherein decoding the encoded structured representation comprises: determining, using an attention mechanism, alignments between the graph and the logical representation (¶151 For each word, the self -attention aggregates information from all other words (pairwise) in the context of the sentence to create a new representation for each word that is an attended representation of all other words in the sequence; ¶153 An attention function may map a query and a set of key-value pairs to an output, where the query, keys, values, and output are all vectors).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of determining, using an attention mechanism, alignments between the graph and the logical representation from Huang into the method as disclosed by the combination of Ladhak and Qi. The motivation for doing this is to improve the creating of representation of words.

Regarding claims 12-13 (drawn to a system):               
The proposed combination of Ladhak, Qi and Huang explained in the rejection of method claims 5-6, renders obvious the steps of the system of claims 12-13 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 5-6 are equally applicable to claims 12-13.

Regarding claims 19-20 (drawn to a CRM):                  
.

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladhak as applied to claim 1 and 8 above, and further in view of Ture et al (US 20200027446).
Regarding claim 7, Ladhak discloses the method of claim 1, further comprising: but fails to specifically teach displaying the input and the logical representation. 
Ture teaches displaying the input and the logical representation (¶2 & ¶64 Voice inputs such as "I want to watch a movie," and "Show me a movie" may be analyzed based on a respective root word/phrase (e.g., "I want," "show me"), and a respective dependency tree structure (e.g., a parse tree) may be generated for each voice input; The voice inputs may be visualized and/or displayed in a manner that maps each voice input to a proper response (e.g., a specific intent, an operation, a command, etc.). The dependency tree structures may be used to generate/predict a response to voice inputs that the voice enabled device (or a device/system associated with the voice enabled device) may receive and/or process).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of displaying the input and the logical representation on from Ture into the method as disclosed by of Ladhak. The motivation for doing this is to improve user interaction with the voice enabled device.

Regarding claim 14 (drawn to a system):               


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669